ORDER
Pursuant to the Court’s authority under Article V, § 4 of the South Carolina Constitution, and after consultation with the Board of Law Examiners and representatives of the South Carolina Bar, the Charleston School of Law, the University of South Carolina School of Law, and the National Conference of Bar Examiners, the Court will replace the current format of the South Carolina Bar Examination with the Uniform Bar Examination (UBE).1 The first administration of the UBE in *244South Carolina will occur during the February 2017 South Carolina Bar Examination.
Details about the UBE and its effect on the Court’s admission requirements will be contained in amendments that will be promulgated to Rule 402 of the South Carolina Appellate Court Rules.
s/Costa M. Pleicones, C.J.
s/Donald W. Beatty, J.
s/John W. Kittredge, J.
s/Kaye G. Hearn, J.

. The UBE is a series of tests consisting of the Multistate Essay Examination, the Multistate Performance Test, and the Multistate Bar *244Examination given on the last Tuesday and Wednesday in February and July. Specific information about the UBE, including a description of the testing formats and the subject matters covered by the examination, may be found at www.ncbex.org.